DETAILED ACTION
1.           Claims 21-40 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 5/01/2020 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
6.          Claims 21, 25, 30, 31, 35, and 40 are objected to because of the following informalities:
     a) Claims 21, 25, 30, 31, 35, and 40 recite the limitation(s) “any number” or “a number”. Examiner respectfully requests amending to recite that each “number” includes a positive integer.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
7.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.          Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2015/0382337 A1 to Ko et al. (hereinafter “Ko”).
Regarding Claim 21, Ko discloses a Wireless Transmit/Receive Unit (WTRU), comprising circuitry including any of a transmitter, a receiver, a processor, and a memory (Ko: Figure 10 with [0031] and [0134-0139] – corresponds to a user equipment comprising at least a transmission module, reception module, processor, and memory.), wherein the WTRU is configured to:
     map any number of elements of a signal sequence to a subset of a set of available subcarriers for transmitting an Orthogonal Frequency Division Multiplexing (OFDM) symbol for carrying information associated with an Uplink (UL) Channel (Ko: [0060-0067] – describes mapping of codewords (elements) to layers. See also Figure 8 with [0073-0075] – UCI elements are mapped to resource elements for transmission in a PUSCH. See also [0086-0088] – mapping is a function of layers for UCI transmission. See also Figures 1-4 with [0038-0042] – describes OFDM symbols are used in the uplink.), wherein each of the subcarriers has at least two layers (Ko: [0060-0067] – describes a plurality of layers in the mapping relationship.);
     precode the mapped elements as a function of layers of the subcarrier to which the elements are mapped (Ko: [0060-0067] – DFT precoding may be performed on the layer-mapped signaling.), wherein: (1) a first layer of data and control information is mapped to a first set of antenna ports (Ko: [0073-0077], [0085], and [0087-0098] - UCI and data is multiplexed (mapped) to at least one layer. See also [0104-0116] – a layer may be mapped to one or more antenna ports.), (2) a second layer of data and control information is mapped to a second set of antenna ports (Ko: [0073-0077], [0085], and [0087-0098] - UCI and data is multiplexed (mapped) to at least one layer. See also [0104-0116] – a layer may be mapped to one or more antenna and (3) a same symbol is included in both the first and second layers of control information (Ko: [0073-0077], [0085], and [0087-0098] - UCI and data is multiplexed (mapped) to at least one layer. See also [0104-0116] – a layer may be mapped to one or more antenna ports. See also [0065-0066] - one or more codewords (comprising one or more symbols) may be mapped to a plurality of layers, suggesting a “same” symbol mapping.);
     generate an output signal comprising a plurality of transmission resources including the precoded mapped elements of the signal sequence (Ko: Figure 6 illustrates an OFDM generation unit. See also [0072], [0080], and [0136] – describes signal generation and output of the mapped elements using PUSCH resources.); and transmit the output signal as an OFDM signal (Ko: Figure 6 illustrates an OFDM generation unit. See also [0072], [0080], and [0136] – describes signal generation and output of the mapped elements as an OFDM signal using PUSCH resources.).
            Regarding Claim 22, Ko discloses the WTRU of claim 21, wherein the WTRU is further configured to determine the precoding applied to a mapped element of the second layer according to any of: an indication from an associated downlink control information (DCI) (Ko: [0069] – DCI includes a precoder index.), a function of a first precoding matrix (Ko: [0067] – interpreted to correspond to a transform of the precoded matrix.), or a resource index associated with control information included in the signal sequence (Ko: [0069] – interpreted to correspond to resource block information for determining the mapping.).
            Regarding Claim 23, Ko discloses the WTRU of claim 22, wherein the mapped element of the second layer includes the same control information as a mapped element of the first layer (Ko: [0073-0077], [0085], and [0087-0098] - UCI and data is multiplexed (mapped) to at least one layer. See also [0104-0116] – a layer may be mapped to one or more antenna ports. See also [0065-0066] - one or more codewords (comprising one or more symbols) may be mapped to a plurality of layers, suggesting a “same” symbol mapping.).
            Regarding Claim 24, Ko discloses the WTRU claim 21, wherein the WTRU is further configured to precode a mapped element of a layer of a first subcarrier by applying a different precoding than applied to a mapped element of the same layer of a second subcarrier (Ko: [0064-0067] – suggested in that a DFT precoding transform is applied layer-mapped signal, which is then mapped to a resource for OFDM transmission.).
             Regarding Claim 25, Ko discloses the WTRU of claim 21, wherein the WTRU is further configured to: 
     determine a number of codewords used for transmitting the signal sequence according to the number of layers of each subcarrier (Ko: [0064-0067] – corresponds to a number of codewords mapped to a number of layers.), and
     map the codewords to the layers of each subcarrier according to any of: a rule (Ko: [0067] – a channel condition is applied to mapping.), configuration information (Ko: [0069] – corresponds to a configuration information.), uplink control information (UCI) (Ko: [0070-00712] – corresponds to one or more of CQI, PMI, RI, and /or ACK/NACK information.), or downlink control information (DCI) (Ko: [0069] – DCI includes a precoder index.).
Regarding Claim 26, Ko discloses the WTRU of claim 21, wherein the WTRU is further configured to map the information associated with the elements of the signal sequence using any of: (1) puncturing the UL channel by replacing elements associated with data modulation symbols that are to be transmitted in the UL channel with the elements of the signal sequence (Ko: [0074] and [0077] – puncturing is performed with UCI information that is mapped to one resource elements.); or (2) rate matching the UL channel by rate matching elements of a data modulation symbol of the UL channel according to available resources (Ko: [0071] and [0084] – corresponds to rate-matching UCI in order to map UCI to resource elements.).
           Regarding Claim 27, Ko discloses the WTRU of claim 21, wherein the WTRU is further is configured to transmit the elements of the signal sequence during any of a single subframe or a partition of a radio frame (Ko: [0042] and [0066] – corresponds to utilizing single subframe or radio frame transmission structure.).
            Regarding Claim 28, Ko discloses the WTRU of claim 21, wherein the signal sequence includes control information associated with or for controlling uplink transmission (Ko: [0069] and [0074] – corresponds to one or more of DCI and UCI, the DCI comprising control information to assist in controlling UCI.).
            Regarding Claim 29, Ko discloses the WTRU of claim 28, wherein the control information includes information associated with any of: an Acknowledgement (ACK)/Negative ACK (ACK/NACK), a Rank Indicator (Rl), or Channel Quality Information (CQI) (Ko: [0074] – corresponds to UCI comprising at least one of CQI, PMI, ACK, NACK, and RI.).
Regarding Claim 30, Ko discloses the WTRU of claim 21, wherein the OFDM symbol is a Discrete Fourier Transform-spread OFDM (DFT-s-OFDM) symbol (Ko: [0067] – DFT is applied on the layer-mapped signal.), and wherein the WTRU is further configured to:
     receive the information associated with any number of elements of the signal sequence (Ko: [0064-0069] – corresponds to DCI information comprising resource element information.); and
     precode the information so as to form frequency domain samples of the signal sequence for the DFT-s-OFDM symbol (Ko: [0067] – DFT is applied on the layer-mapped signal.).

           Claims 31-40, directed to a method embodiment of claims 21-30, recite similar features as claims 21-30, respectively, and are therefore rejected upon the same grounds as claims 21-30. Please see above rejections of claims 21-30.

Conclusion
10.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

11.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2015/0117350 A1 to Seo et al. at [0051], [0076-0077], [0137], [0142];
US PGPub 2020/0076670 A1 to Liu et al. at [0006], [0254];
US PGPub 2019/0052414 A1 to Babaei et al. at [0213]; and
US PGPub 2018/0205525 A1 to He et al. at [0003], [0044], [0058], [0066].
 
12.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 30, 2021